DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Freiheit (US20060060420).
With respect to claim 1 Freiheit discloses an apparatus (see figures and abstract) comprising:
A support (see figure 7 there is shown support structure); and
An auditory modification structure having a shape (the shell itself); 
Wherein the auditory modification structure is positioned receiving an auditory signal from the auditory source (abstract) and, by virtue of its shape and position, selectively alters a characteristic of the auditory signal (abstract, para graph 0002; para 0006; para 0009 both the shape and placement of the device as well as any active processing are involved in the characteristics of the sound).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsson (US10961735) discloses a potable vocal booth; Perdue (US10760265) discloses a folding acoustic assembly; Dupuy (US9051734) discloses an acoustic sound reflector; Zou (US8191678) discloses an apparatus for absorbing acoustical energy; Melhart (US8091605) discloses an acoustic panel assembly; and Kash (US4701951) discloses an acoustic imager.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837